NORTON!, J.
This is a proceeding for divorce. The wife instituted suit against the husband, on the ground of indignities. The indignities alleged related to the conduct of the defendant’s mother in frequently-scolding the plaintiff. The court dismissed the petition and plaintiff appeals.
Plaintiff and her witnesses testified that the defendant had treated her with kindness and affection at all times and that he was a good, kind and devoted husband. He was a stonemason by trade, made on an average $23 per week, and gave this money all into the keeping of his wife, who gave him in turn such portions thereof as were necessary to pay his individual expenses. Both parties seem to be good people. ' go much is conceded. They resided in an apartment separate and apart, across the hall, from the defendant’s mother and her family. It is said defendant’s mother came across the - hall into plaintiff’s apartment and scolded the plaintiff at times. Plaintiff becoming tired of this, took her leave from defendant’s home while he was absent, and remained away thereafter. The plaintiff’s real grievance was that her husband refused to scold his mother for scolding her.
After hearing all of the evidence on both sides, the court found the issues for the defendant and dismissed the bill. We have read the entire testimony and believe the judgment of the court was entirely proper. However, we will not go into the matter further for the reason the question is not open to review here. Although a motion for new trial was duly filed and overruled, it appears no exception whatever was saved to the action of the court in that behalf. This being true, we are not permitted to review the merits of the cause on appeal. [Wilbrandt v. Laclede Gas Light Co., 135 Mo. App. 220, 115 S. W. 497.]
The judgment will be affirmed. It is so ordered.
Reynolds, P. J., and Goode, J., concur.